EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended (i.e., periods have been inserted after each of the formulae in claims 6-9) as follows:  

Claim 6 (Amended). The aqueous agricultural composition of claim 1 wherein said (B) macromonomer has the formula:
 
3AT Docket No. 27843-1325
    PNG
    media_image1.png
    114
    1085
    media_image1.png
    Greyscale
.

Claim 7 (Amended). The aqueous agricultural composition of claim 1 wherein said (B) macromonomer has the formula:
 

    PNG
    media_image2.png
    117
    1100
    media_image2.png
    Greyscale
.

Claim 8 (Amended). The aqueous agricultural composition of claim 1 wherein said (B) macromonomer has the formula:  
    PNG
    media_image3.png
    86
    740
    media_image3.png
    Greyscale
 .
Claim 9 (Amended). The aqueous agricultural composition of claim 1 wherein said (B) macromonomer has the formula: 
    PNG
    media_image4.png
    69
    763
    media_image4.png
    Greyscale
 .

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612